DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US 2016/0026315 A1), hereinafter referenced as CHOI.

Regarding claim 1, CHOI teaches a display panel (Fig. 1-2, #100 called a display panel. Paragraph [0045-0046]), comprising: a display area comprising a plurality of display units (Fig. 1-3, #PA called a pixel area. Paragraph [0045]-CHOI discloses the display panel #100 includes an upper electrode #175 of an organic light emitting diode (not shown) included in pixels on thin film transistors (T), and an encapsulation layer 180 provided on the organic light emitting diode.  That is, the display panel 100 may be an organic light emitting device using a plurality of pixels including organic light emitting diodes (OLEDs). Further in paragraph [0058]-CHOI discloses a display panel #100 included in a display device according to an exemplary embodiment of the present invention.  For ease of description, one pixel area (PA) has been shown in FIG. 3, and the display panel 100 according to an exemplary embodiment of the present invention includes a plurality of pixels formed in one or more pixel areas (PAs).); and a border area (Fig. 1-2, illustrates the border area is a region that comprises of the driving substrates #610, the driver #630, the first flexible printed circuit board #510 and the second flexible printed circuit board #710, with a touch sensor #730. Paragraph [0044]) comprising a drive circuit (Fig. 1-2, #630 called a driver. Paragraph [0044]) and at least one pressure detection element (Fig. 1-2, #730 called a touch sensor. Paragraph [0044 and 0056]), 5wherein the drive circuit is configured to provide a drive signal to the display units (Fig. 1-2. Paragraph [0053]-CHOI discloses the driver #630 is designed for driving a plurality of pixels, and is disposed on the driving substrate #610. For example, a display area can be provided on the display substrate #110, a plurality of pixels can be disposed in the display area, and a driver #630 can be disposed in a peripheral area of the driving substrate #610 or display substrate #110.), the pressure detection element is arranged in a layer different from a layer where the drive circuit is arranged (Fig. 1-2, illustrates the pressure detection element #730 is arranged on the substrates layer #710 which is directly on the first flexible printed circuit board #510 while the drive circuit #630 is located directly on the driving substrate #610 wherein the driving circuit substrates #610 is located below the substrates layer #710. Paragraph [0054-0055]), and the pressure detection element is configured to detect a pressure signal in the display panel (Fig. 1-2. Paragraph [0087-0089]-CHOI discloses the touch sensor #730 detects a changed pressure caused by a change in the gap between the first touch electrode #210 of the touch panel #200 and the upper electrode #175 due to an external pressure, and thereby detects the touch position. The touch sensor #730 applies an external pressure detecting signal to the first and second touch electrodes #210 and #220 and the upper electrode #175 (S10) (Wherein the first and second touch electrodes #210 and #220 and the upper electrode #175 (S10) is located over the display panel #100.), and receives a detection signal induced by an external pressure (S20) to detect the pressure from the change of gap between the first and second touch electrodes #210 and #220 and the upper electrode #175. The touch sensor #730 senses a touch position by the external pressure on the basis of the detection signal (S30).).
  
10 	Regarding claim 2, CHOI teaches the display panel according to the claim 1, CHOI further teaches wherein a projection of the pressure detection element on a predetermined plane is at least partially overlapped with a projection of the drive circuit on the predetermined plane, the predetermined plane is parallel to a display surface of the display panel (Fig. 1-2, illustrates on the horizontal plane (wherein the horizontal plane is the predetermined plane) the pressure detection element #730 that is located on the second flexible printed circuit board #710 which is also located on the first flexible printed circuit board #510 and wherein the first flexible printed circuit board #510 partially overlapped the driving substrate #610 that comprises the drive circuit #630. Wherein the horizontal plane comprising of the peripheral area substrates that the pressure detection element #730 and the drive circuit #630 are located on is parallel to a display surface of the display panel #100.  Paragraph [0053 and 0055]).

Regarding claim 3, CHOI teaches the display panel according to the claim 2, CHOI further teaches wherein the projection of the pressure 15detection element on the predetermined plane is within the projection of the drive circuit on the predetermined plane (Fig. 1-2, illustrates on the horizontal plane (wherein the horizontal plane is the predetermined plane) the pressure detection element #730 that is located on the second flexible printed circuit board #710 which is also located on the first flexible printed circuit board #510 and wherein the first flexible printed circuit board #510 is within the projection of the drive circuit #630 within the view point of left to right. Wherein the horizontal plane comprising of the peripheral area substrates that the pressure detection element #730 and the drive circuit #630 are located on is parallel to a display surface of the display panel #100.  Paragraph [0053 and 0055]).


Allowable Subject Matter
	Claim 4, along with its dependent claims, claim 5-16, are therefrom objected to as being dependent upon rejected base claims, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With regards to independent claim 4, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
Regarding claim 4, the prior arts fail to explicitly teach, the detection resistor is arranged in a layer different from a layer where the drive circuit is arranged as claimed in claim 4.



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	BOK et al. (US 2020/0393936 A1)- A display device includes a display panel including a display layer having light-emitting elements on the substrate, and a sensor electrode layer on the display layer.  The sensor electrode layer includes sensor electrodes in a sensor area, sensor lines electrically connected to the sensor electrodes and a first conductive pattern spaced apart from the sensor lines and sensor electrodes.  The sensor lines and the first conductive pattern are in a sensor peripheral area adjacent to the sensor area.  The first conductive pattern is an antenna......  ...... (Fig. 1. Abstract). 
(b)	Bui et al. (US 2014/0313430 A1)- A method includes printing a colorant on a film to define an opaque border region and a transparent active display area portion, bonding the film to a waveguide, and assembling a touch screen.  The touch screen includes a display assembly for displaying images, an emitter/detector assembly, the waveguide, and the film.  ........... (Fig. 1. Abstract). 
(c)	Du et al. (US 2018/0040674 A1)- The organic light-emitting display panel comprises: an array substrate, wherein the array substrate comprises a display region and a non-display region surrounding the display region, and the array substrate further comprises a plurality of pressure-sensitive detection units and an encapsulation metal loop located in the non-display region surrounding the display region, a plurality of first metal wirings are partitioned from the encapsulation metal loop, the plurality of first metal wirings are electrically connected with the plurality of pressure-sensitive detection units and are reused as pressure-sensitive wirings of the plurality of pressure-sensitive detection units.....  ...... (Fig. 1. Abstract). 
(d)	CHOI et al. (US 2017/0338294 A1)- A display device includes a display panel includes a display area in which an image is displayed and a first non-display area in which a pad portion is located.  The display panel includes a first bending portion in the display area....  ...... (Fig. 1. Abstract).
(e)	Zhai et al. (US 2018/0129343 A1)- Provided are a display panel, a touch display device and a touch pressure detecting method.  The display panel includes: a substrate, including a display region and a non-display region surrounding the display region; at least two pressure sensors disposed in the non-display region; a control module electrically connected to the pressure sensor is configured to control the operation state of each of the pressure sensors......  ...... (Fig. 1. Abstract). 
(f)	ZHAO (US 2018/0052350 A1)- A display panel including a display area and a non-display area around the display area, and one or more pressure sensors arranged in the non-display area is provided.  The pressure sensor is configured to sense a pressure input on the display panel........  ...... (Fig. 1. Abstract). 
(g)	ZHOU et al. (US 2018/0129331 A1)- Disclosed are an array substrate, a display panel, a display device and a method for manufacturing an array substrate.  The array substrate includes a base substrate, comprising a display region and a non-display region surrounding the display region, and the display region of the base substrate is provided with a plurality of pixel units, with each of the pixel units comprising a thin-film transistor; and at least one pressure sensor, which is disposed on the non-display region of the base substrate, and the pressure sensor is disposed in the same layer and made of same materials with an active layer of the thin-film transistor, the active layer includes a channel region and a heavily doped region, and a square resistance of the pressure sensor is larger than that of the active layer........  ...... (Fig. 1. Abstract). 
(h)	BIAN et al. (US 2019/0004659 A1)- Disclosed are a display panel and a display device.  The display panel comprises a first substrate comprising a display region and a non-display region; a second substrate opposite to the first substrate; and a pressure sensor located on one side of the first substrate adjacent to the second substrate and located within the non-display region........  ...... (Fig. 1. Abstract). 
(h)	DING et al. (US 2018/0129330 A1)- Disclosed are a touch display panel and a touch display device.  The touch display panel comprises a display region and a non-display region surrounding the display region, the non-display region is provided with at least one pressure-sensitive touch unit; the display region is provided with a plurality of touch location detection electrodes;........  ...... (Fig. 1. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628